Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/069436 
    
        
            
                                
            
        
    

Parent Data16069436, filed 07/11/2018 is a national stage entry of PCT/US2017/012906 , International Filing Date: 01/11/2017PCT/US2017/012906 Claims Priority from Provisional Application 62332963, filed 05/06/2016 PCT/US2017/012906 Claims Priority from Provisional Application 62277260, filed 01/11/2016





Final Office Action

Claims 1, 2, 6, 9, 10-11, 15-19, 22-24, 28-33 and 37-41 are pending.
Applicants response filed on 10/09/2020 is acknowledged.  
Amendments in claims were entered.  
Claims 10, 11, 15-19, 22-24, 28-32 and 37-41 were examined. 
Claims 1, 2, 6 and 9 were withdrawn from consideration as non-elected invention. 
New claims 40 and 41 were added. 






Response to Remarks

Applicants response filed on 10/09/2020 is acknowledged.  Amendments in claims were entered.   Rejection under 112 (1) was withdrawn because claims were amended.  New IDS filed on 01/07/2021 was considered and the reference anticipated claimed invention.  The JP reference teaches elected species compound 705 and its related compound 682 for the treatment of lung cancer.

	It is suggested that claim 1 should be amended to add the name and structure of the compound 705 (elected).  
 
Elected Invention
Previously, Applicants elected group II, and species of compound 705 and lung cancer is the elected disease. Claims 10, 11, 19, 22-24, 28-33 and 38-41 read on elected species.   Election was made without traverse. 
Compound 705:

    PNG
    media_image1.png
    186
    237
    media_image1.png
    Greyscale


 Specification discloses compounds 705 (SB742881) and compound 682 (GW 3965) (Page 136).

    PNG
    media_image2.png
    176
    527
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 10, 11, 19, 222-24, 28-33 and 38-41 are rejected under 35 U.S.C. 102 (b) as being anticipated by JP 2015-532642 (English translation, IDS dated 01/07/2021).  See claims 1-92 of the reference.
Claim 19, 23, and 28, of JP reference drawn to lung cancer. 
JP ‘642 discloses a method for treating cancer, comprising administering an LXR agonist to a subject in need thereof, the LXR agonist of ApoE to a level sufficient to slow the spread of the cancer metastasis. It teaches a method of administration in an amount sufficient to increase the level of expression or activity.  It discloses a method of delaying the transmission of a migratory cancer, comprising administering to a subject in need thereof an LXR agonist or ApoE polypeptide in an amount sufficient to delay the transmission of the migratory cancer. (Claims 1-5). 
It discloses treatment of migratory cancer and metastatic cancer comprises cells that exhibit migration and / or infiltration of migratory cells. (Claims 11-13)
It discloses a method for inhibiting the growth or growth of cancer stem cells or cancer progenitor cells, in which the cells are contacted with an LXR agonist in an amount sufficient to inhibit the growth or growth of the cells. (Claim 13). 
It discloses a method of reducing the rate of tumor dissemination of cancer, comprising administering to a subject in need thereof an amount sufficient to reduce tumor dissemination, an LXR agonist.
JP reference discloses compounds 2 and 25 on page 69 which are the same compounds for treatment of lung cancer as claimed compounds 682 and 705:

    PNG
    media_image3.png
    168
    472
    media_image3.png
    Greyscale


Same compounds were used and disclosed in instant specification.  Compound 705 was the elected species for lung cancer treatment. .

It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discusses the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic 
	In addition, it is also noted that “Products of same compound cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
To anticipate, the prior art must either expressly or inherently disclose every limitation of the claimed invention. MEHL/Biophile Int'l Corp. v. Milgraum, 192 F.3d 1362, 1365, 52 U.S.P.Q.2d 1303, 1303 (Fed. Cir. 1999) (citing to In re Schreiber, 128 F.3d 1473, 1477, 44 U.S.P.Q. 1429, 1431 (Fed. Cir. 1997)); Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 U.S.P.Q.2d 1943, 1946 (Fed. Cir. 1999). To inherently anticipate, the prior art must necessarily function in accordance with, or include, the claimed limitations. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. However, it is not required that those of ordinary skill in the art recognize the inherent characteristics or the function of the prior art. Id. Specifically, discovery of the mechanism underlying a known process does not make it patentable. See also MPEP §§ 2112, 2112.02 and 2145(11).


The Examiner has been guided in determination of anticipation for at least the following findings of various authorities regarding the relevancy of inherency.
See also MPEP § 2112.01  and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. “The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SABIHA N QAZI/Primary Examiner, Art Unit 1628